                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                    _________________

UNITED STATES OF AMERICA

               Plaintiff,

       vs.                                                         Case No. 1:20-CR-1370 KWR


JULIAN GARCIA,

               Defendant.

             ORDER RESULTING FROM PRETRIAL MOTIONS HEARING

       THIS MATTER is before the Court following a pretrial motions hearing held on August

19, 2021. After reviewing the briefings and hearing the argument of counsel, the Court issued

rulings on the record. The Court also reserved ruling on some matters, pending objection at trial.

For the reasons stated on the record, it is hereby ordered that:

      The Government’s First Motion in Limine for a Lafler-Frye hearing (Doc. 60) is

       GRANTED. The Court will hold an in person Lafler-Frye hearing.

      The Government’s Second Motion in Limine to Preclude Defense Evidence and

       Comments (Doc. 61) is GRANTED IN PART. The Court grants the motion as to

       subsections A-J. The Court RESERVES RULING on subsections L and K;

      The Court RESERVES RULING on the Government’s Third Sealed Moton in Limine

       to Admit Evidence (Doc. 62);

      The Government’s Fourth Motion in Limine for Judicial Notice (Doc. 63) is

       GRANTED;
   The Government’s Fifth motion in Limine to Bar Voluntary Intoxication Argument (Doc.

    64) is GRANTED;

   The Government’s Sixth Motion in Limine for Special Procedures for Victim’s

    Testimony (Doc. 65) is GRANTED;

   The Government’s Seventh Motion in Limine for Judicial Notice and to Determine

    Indian Country Status (Doc. 66) is GRANTED;

   The Government’s Eighth Motion in Limine to Exclude Testimony or Compel

    Production (Doc. 67) is GRANTED;

   The Government’s Ninth Motion in Limine to Use Transcripts as Demonstrative Aids

    (Doc. 68) is GRANTED IN PART, as stated on the record;

   The Government’s Tenth Motion in Limine for Video Testimony (Doc. 69) is

    GRANTED; and

   The Government’s Eleventh Motion in Limine to Introduce 404(b) evidence (Doc. 70) is

    RESERVED as detailed in the Court’s oral ruling.




                                       ________________________________
                                       KEA W. RIGGS
                                       UNITED STATES DISTRICT JUDGE




                                          2
